 

 

 

U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT EASTCHn DISTRICT-WI
EASTERN DISTRICT OF WISCONSIN ILED
2020 HAR 10 A Il: 33
UNITED STATES OF AMERICA, CLERK OF COURT
Plaintiff,
Case No. 20-CR-
v. [18 U.S.C. § 2252A(a)(5)(B)]
<,
THOMAS P. SCHOENHARR, 2 0 -CR - 0 6 (..
Defendant.
INDICTMENT
COUNT ONE
THE GRAND JURY CHARGES:
1. On or about March 21, 2017, in the State and Eastern District of Wisconsin,

THOMAS P. SCHOENHARR

knowingly possessed material that contained an image of child pornography, as defined
in Title 18, United States Code, Section 2256(8)(A), that had been shipped and transported
using any means and facility of interstate and foreign commerce, and that was produced
using materials that had been mailed, shipped, and transported in and affecting interstate
and foreign commerce, including by computer.

2. The child pornography possessed by the defendant included images
involving a minor who had not attained 12 years of age and includes the following two

file names:

Case 2:20-cr-00062-PP Filed 03/10/20 Page 1of3 Document 1
 

File Name

Description —

 

Carved [670430362] .jpeg

This file depicts a collage of 20 photos showing a minor
female, approximately 8-10 years of age, performing various
sex acts with an adult male. The minor female is naked in
all the images. One image shows the minor female
blindfolded, with her hands bound, and as she is standing
on her knees, an erect penis is situated next to her mouth. In
five images, the minor female is shown in an act of fellatio.

-In one image, the minor female is. shown with an object

inserted into her vagina while her hands are bound to her |.
legs, and in one image the minor is shown with a male penis
in her vagina.

 

 

Carved [700597626] jpeg

 

This file depicts a collage of 19 photos showing a naked.
minor female, approximately 5 to 6 years of age, performing
various sex acts with an adult male. Fourteen images show
the naked lower torso of the minor including the legs,
buttocks, and vagina. Three images show a penis inserted in
the anus of the minor. One image shows a finger touching
the vagina of the minor.

 

All in violation of Title 18, United States Code, Section 2252A(a)(5)(B) and (b)(2).

Case 2:20-cr-00062-PP_ Filed 03/10/20 Page 2of3 Document 1

 
FORFEITURE ALLEGATION

 

3. That, upon conviction for a violation of Title 18, United States Code,
Section 2252A, set forth above, the defendant, Thomas P. Schoenharr, shall forfeit to the
United States of America the following:

a. Any visual depiction described in Title 18, United States Code,
Section 2252, or any book, magazine, periodical, film, videotape, or
other matter which contains any such visual depiction, which was
produced, transported, mailed, shipped, or received in violation of
such offense;

b. Any property, real or personal, constituting or traceable to gross
profits or other proceeds obtained from such an offense; and

c. Any property, real or personal, used or intended to be used to
commit or to promote the commission of such offense, including but
not limited to the following items seized on or around March 21,
2017: One Dell Desktop Computer, model XPS 8300, with serial
number DSPNJQ1.

4. If any of the property subject to forfeiture, as a result of any act or
omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
Cc. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided

without difficulty;

the United States of America shall be entitled to forfeiture of substitute property,
pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 18,
United States Code, Section 2253(b), and Title 28, United States Code, Section 2461(c).

[ATTHEW D. KRUEGER

f

   

Paine! Marth ID] 2090 _

CfA

United States Attorney

Case 2:20-cr-00062-PP Filed 03/10/20 Page 3 of 3 Document 1
